DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/21 has been considered by the examiner.

Drawings
The drawings received on 7/20/21 are acceptable.

Claim Objections
Claims 12 and 18 are objected to because of the following informalities:  Claims 12 and 18 claims first and second capacitor without a complete connection in order for it to perform as a pump capacitor.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12- 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 8,817,501 B1) in view of Ihs et al. (US 9,496,787 B2).
Low et al. disclose the claimed invention except for the switch across the inductor. Ihs et al. teach the use of a switch across an inductor connected to the output.
Low et al. discloses a reconfigurable switched capacitor power converter in Figures 2-16.  Ihs et al. disclose a switched power stage and a method for controlling the latter.
Regarding claim 12. A power converter (Low et al. Figure 6) comprising: a multi-level converter circuit (30) having an input node (V1) and an output node (V0), the output node configured to be coupled to a first terminal of an inductor; and a switch element connected between the first terminal of the inductor and a second terminal of the inductor, wherein the multi-level converter circuit comprises: a first switch (S7) connected between the output node and a first node (N6); a first capacitor (C6) having a first terminal connected to the first node; a second switch (S6) connected between the first node and a second node (N5); a second capacitor (C5) having a first terminal connected to the second node; and a third switch (S5) connected between the second node and the input node of the multi- level converter circuit.  
Regarding claim 13. The power converter of claim 12, wherein the multi-level converter circuit further comprises: a fourth switch (S4P) connected between the output node and a third node (between S4P and S3P) , a second terminal of the first capacitor connected to the third node; a fifth switch (S1P) connected between the third node and a fourth node (between S1P and S2P), a second terminal of the second capacitor connected to the fourth node; and a sixth switch (S2P) connected between the fourth node and a common node of the multi- level converter circuit.

Regarding claim 17. The power converter of claim 12, wherein each of said switches of the multi-level converter circuit are implemented via a MOSFET transistor comprising a body connected to a source of the MOSFET (Low et al. Figure 9A-9C, see col. 18, lines 4-9). 

Regarding claim 18. A power converter (Low et al. Figure 6)  , comprising: a first transistor (S7) coupled to an output node of the power converter, the output node (V1) configured to be coupled to a first terminal of an inductor; a second transistor (S6) coupled to the first transistor via a first node (N6); a third transistor (S5) coupled to the second transistor via a second node (N5), the third transistor further coupled to an input node of the power converter; a first capacitor (C6) having a first terminal coupled to the first node; a second capacitor (C5) having a first terminal coupled to the second node; and a switch element connected between the output node and a second terminal of the inductor.  

Regarding claim 19. The power converter of claim 18, further comprising: a fourth transistor (S4P) coupled to the output node of the power converter; a fifth transistor (S1P) coupled to the fourth transistor via a third node (between S4P and S3P) ; a sixth transistor (S2P) coupled to the fifth transistor via a fourth node (between S1P and S2P), the sixth transistor further coupled to a common node of the power converter; wherein a second terminal of the first capacitor is coupled to the third node, and a second terminal of the second capacitor is coupled to the fourth node.
It would have been obvious to one having ordinary skill in the art the time of the filing to provide an switch across an inductor as taught by Ihs et al. in Low et al. power converter so that the magnitude or severity of the voltage and/or current transients can be minimized.


Allowable Subject Matter

Claims 1-11 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “wherein the multi-level topology comprises a high-side switching path comprising: a first stage comprising: a first stack-switch coupled between the output node and a first stack-node; and a first pump-capacitor; a second stage comprising: a second stack-switch coupled between the first stack- node and a second stack-node; and a second pump-capacitor; and a third stage comprising a third stack-switch coupled between the second stack- node and an input node of the charge pump“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “ wherein the power converter further comprises a controller configured to receive an external signal and to correspondingly drive, during an first state of the multi-level converter circuit, said switches of the multi-level converter circuit according to a specific sequence, the specific sequence defined by different operating states of said switches, and for each operating state of the different operating states, the controller closes only one of the first, second or third switch and closes two of the fourth, fifth or sixth switch, and opens all other switches of the multi-level converter circuit“ in addition to other limitations recited therein.

Claim 20 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “wherein during a first state of the power converter: only one of the first, second or third transistor is turned ON, two of the fourth, fifth or sixth transistor are turned ON, and remaining transistors are turned OFF, and the switch element is open, during a second state of the power converter: at least one of the fourth, fifth or sixth transistor is turned OFF, and -34 -PATENT Attorney Docket No.: PER-287-CON-2 during a transition from the first state to the second state of the power converter: the fourth, fifth and sixth transistor are turned ON“ in addition to other limitations recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Low (US 11,075,576) discloses an apparatus and method for efficient shutdown of adiabatic charge pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838